DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 12/14/2021, Applicant, on 03/07/2022.
Status of Claims
Claims 1, 8, and 15 are currently amended. 
Claims 2, 9, and 16 were previously presented. 
Claims 3-7, 10-14, and 17-20 are originals. 
Claims 1-20 are currently pending following this response. 
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on pages 10-11 “Applicant respectfully traverses the rejection and asserts that the invention provides an improvement in computer-related technology as well as an improvement to at least the field of natural language processing systems by enabling computing systems to understand questions and sentiments in a chat environment and to apply the understanding of past situations to current situations, further using the applied understanding to match a customer representative and a customer. In enabling that computer functionality, we can provide a system that contains an accumulated experience of all chat scenarios. This may enable more efficient human interactions in a chat scenario by "learning the statements that are most helpful from customer representatives, based on past customer questions, and by suggesting that future customer representatives provide the same answers when faced with similar questions." Furthermore, in doing so, the present invention utilizes both a "machine learning model" and an "intent and entity classifier," with the "intent and entity classifier" being leveraged to enable the system to determine an overall satisfaction of a customer in a chat environment. As stated in paragraphs [0031] and [0095] of the specification, "[a]n intent and entity classifier may include pre-assumed tags which may be leveraged in the overall algorithm" to calculate "a success vector," and "[a] machine learning model (i.e., a matching model) may be trained with the generated multi- dimensional success vectors" of the "intent and entity classifier," clearly indicating a distinction between the "machine learning model" and the "intent and entity classifier." Thus, the use of multiple learning models (e.g., machine learning models, classifiers) which, while performing independent tasks, may be leveraged to achieve an overall function, presents an improvement in computer technology”
The examiner respectfully disagrees.
The Examiner does not see in the present claims an improvement in computer-related technology nor an improvement to the field of natural language processing systems. The Examiner asserts that the identified additional elements in the independent claims specifically, “separating a received chat transcript into a set of triplets, wherein a machine learning model utilizes a trained intent and entity classifier to tag each triplet in the set of triplets with one or more pre-defined tags;  generating one or more multi-dimensional success vectors based on the one or more pre- defined tags; aggregating the one or more multi-dimensional success vectors; receiving at least one business priority; training a second machine learning model, which utilizes TF-IDF clustering, on a set of historical chat transcript data and metadata, and the aggregated one or more multi-dimensional success vectors; by filtering out at least one past utterance which contains similar metadata to a current utterance” are well known in the art at the time the invention was filed and not specific to the claimed invention. The additional elements do not integrate the claims into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, the identified additional elements do no amount to significantly more because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. In addition, the claimed “enable the system to determine an overall satisfaction of a customer in a chat environment” is a business improvement and not a technical improvement over the prior art system. Finally, with respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. matching user with customer representative. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the artificial intelligence techniques and filtering utterance, do not contribute to a technical character and they are to be part of the abstract idea.
As a result, the Examiner maintains the rejection of claims 1-6, 8-13, and 15-20 under 35 USC § 101 in the present office action and advice applicant to roll up dependent claims 7 and 14 into the independent claims to advance prosecution of the application.
Allowable Subject Matter
Claims 7 and 14 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-6, 8-13, and 15-20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
Claims 1-6, 8-13, and 15-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of matching a chat user with a customer representative based on customer representative’ success measures. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method for customer representative matching, the method comprising: querying the trained second machine learning model to match the customer to at least one customer representative by identifying a most successful utterance which is semantically similar to a new customer question; and revealing a match”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the element describe a process for matching chat customer to a customer representative. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-6, 9-13, and 16-20 recite certain methods of organizing human activity because the claimed elements describe a process for matching chat customer to a customer representative. As a result, claims 2-6, 9-13, and 16-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “separating a received chat transcript into a set of triplets, wherein a machine learning model utilizes a trained intent and entity classifier to tag each triplet in the set of triplets with one or more pre-defined tags;  generating one or more multi-dimensional success vectors based on the one or more pre- defined tags; aggregating the one or more multi-dimensional success vectors; receiving at least one business priority; training a second machine learning model, which utilizes TF-IDF clustering, on a set of historical chat transcript data and metadata, and the aggregated one or more multi-dimensional success vectors; by filtering out at least one past utterance which contains similar metadata to a current utterance”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. With respect to the use of machine learning techniques, it is common practice that such computational models/techniques and algorithms are per se of an abstract mathematical nature, irrespective of whether they can be “trained” based on training data. Hence, a mathematical method may contribute to the technical character of an invention, if it serves as technical purpose or if it regards as specific technical implementation motivated by the internal function of a computer. Elements in the present claims do not solve a technical problem, but an administrative/business method, i.e. matching user with customer representative. Since the mathematical algorithms or models used in the present application do not serve a technical purpose, but a business purpose, and their implementation does not go beyond generic technical implementation, the use of the artificial intelligence techniques and filtering utterance, do not contribute to a technical character and they are to be part of the abstract idea. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories and claim 15 further recites one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-6, 9-13, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-6, 9-13, and 16-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “separating a received chat transcript into a set of triplets, wherein a machine learning model utilizes a trained intent and entity classifier to tag each triplet in the set of triplets with one or more pre-defined tags;  generating one or more multi-dimensional success vectors based on the one or more pre- defined tags; aggregating the one or more multi-dimensional success vectors; receiving at least one business priority; training a second machine learning model, which utilizes TF-IDF clustering, on a set of historical chat transcript data and metadata, and the aggregated one or more multi-dimensional success vectors; by filtering out at least one past utterance which contains similar metadata to a current utterance”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll) and training a machine learning model is considered part of the abstract idea (as above). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B..
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories and claim 15 further recites one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-6, 9-13, and 16-20 do not include any additional elements beyond those recited by independent claims 1, 8, and 15. As a result, claims 2-6, 9-13, and 16-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendments and arguments dated 03/07/2022 necessitated the reformulation of the 35 USC § 101 rejections presented in the present Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623